Case 1:13-cr-00587-RMB Document 129 Filed 02/25/20 Page 1of1

 

 

USDC SDNY

Milbank

KATHERINE R. GOLDSTEIN

 

 

BOCUMENT
ELECTRONICALLY FILED
DOC #_

DATE FILED: 4) 26/202 0

 

 

 

 

 

VIA ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York

500 Pearl Street

New York, NY 10007

Re:

Dear Judge Berman:

Partner

T: 212.530
KGoldsten@m

February 2

Hudson Yards | New York, NY 10001-2163

5139

bank.com Confers td ‘s odournedl cool
March 22020 at [1:00 am.

 

2920

5 2

 

 

SO ORDERED:
Date: alavfarae alavfarae atad

Eeheal A Bema

Rich: rman,

 

UR Berman, US.D.I.

United States v. Jose Coste, 13 Cr. 587 (RMB)

The parties in the above-captioned matter are currently scheduled to appear before your
Honor on February 26, 2020 at 2:30 p.m. With the consent of the Government and United States
Probation Officer Daveena Tumasar, I respectfully request that the February 26, 2020 conference
be adjourned to Monday, March 2, 2020. This conference was first scheduled for February 5,
2020. Your Honor granted a prior request to reschedule the matter to February 26, 2020.

Thank you for your consideration of this matter,

NEW YORK | LOS ANGELES | WASHINGTON, D.¢

Respectfully submitted,
Rath Fro

Katherine Goldstein

Partner

MILBANK LLP

1. | SAO PAULO | FRANKFURT

LONDON | MUNICH | BEIJING | HONG KONG | SEOUL | SINGAPORE | TOKYO

 

 
